Exhibit 10.4

INCENTIVE STOCK OPTION AGREEMENT

API NANOTRONICS CORP.

2006 EQUITY INCENTIVE PLAN

THIS AGREEMENT is dated and made effective as of                     by and
between API NANOTRONICS CORP., a Delaware corporation (the “Company”), and
                                 (“Optionee”).

WITNESSETH:

WHEREAS, Optionee on the date hereof is an employee of the Company or one of its
Subsidiaries; and

WHEREAS, the Company desires to grant an incentive stock option to Optionee to
purchase shares of the Company’s Common Stock pursuant to the Company’s 2006
Equity Incentive Plan, as amended (the “Plan”); and

WHEREAS, the Compensation Committee of the Company has authorized the grant of
an incentive stock option to Optionee and has determined that, on the Effective
Date, the Fair Market Value of Option Stock of the Company is not less than the
exercise price per share provided below.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

1. Grant of Option. The Company hereby grants to Optionee as of the date hereof
the right and option (the “Option”) to purchase up to             
(            ) shares of Option Stock (“Shares”) at an exercise price of
$             per share on the terms and conditions set forth herein and subject
to the terms and conditions of the Plan. This Option is intended to qualify as
an “incentive stock option” within the meaning of Section 422, or any successor
provision, of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations thereunder.

All capitalized terms not defined in this Agreement shall have the meaning set
forth in the Plan.

2. Duration and Exercisability.

a. Vesting/Exercise Period. The Option shall become exercisable as to portions
of the Shares as follows: (i) the Option shall not be exercisable with respect
to any of the Shares until the first anniversary of the Effective Date (the
“First Vesting Date”); (ii) if Optionee has continuously provided services to
the Company or any Subsidiary from the Effective Date through the First Vesting
Date and has not been Terminated (as hereafter defined) on or before the First
Vesting Date, then on the First Vesting Date the Option shall become exercisable
as to              percent (    %) of the Shares; and (iii) thereafter, provided
that Optionee continuously provides services to the Company or any Subsidiary of
the Company and is not



--------------------------------------------------------------------------------

Terminated, upon each of the four successive anniversaries of the First Vesting
Date, the Option shall become exercisable as to an additional             
percent (    %) of the Shares; provided, that the Option shall in no event ever
become exercisable with respect to more than 100% of the Shares.

b. Expiration. The Option shall expire on the tenth anniversary of the Effective
Date (“Expiration Date”) and must be exercised, if at all, on or before the
earlier of the Expiration Date and any date on which the Option terminated in
accordance with the provisions of Section 3.

c. Lapse Upon Expiration. To the extent that this Option is not exercised prior
to the applicable expiration date set forth in Section 2(b) or Section 3 of this
Agreement, all rights of Optionee under this Option shall thereupon be
forfeited.

3. Termination.

a. Termination for Any Reason Other than Death, Disability or a Change of
Control. If Optionee is Terminated for any reason other than his death,
Disability or a Change of Control (both terms as hereafter defined), this Option
shall be exercisable only to the extent the Option was exercisable on the date
of Termination, but had not previously been exercised, and shall expire on the
earlier of (i) the close of business three months after the Termination Date (as
hereafter defined) and (ii) the Expiration Date. Notwithstanding the foregoing,
if the Optionee is terminated for Cause, then the Option shall terminate
immediately on the Optionee’s Termination Date.

b. Termination Because of Death or Disability. If Optionee is Terminated because
of his death or his Disability (or Optionee dies within three (3) months after a
Termination other than because of his Disability or because of the existence of
Cause), then this Option shall be exercisable by Optionee, or the person or
persons to whom Optionee’s rights under this Option shall have passed by
Optionee’s will or by the laws of descent and distribution, only to the extent
the Option was exercisable on the date of Optionee’s Termination, but had not
previously been exercised, and shall expire on the earlier of: (i) the close of
business six months after Optionee’s Termination Date and (ii) the Expiration
Date.

c. Definitions.

“Termination” or “Terminated” means that Optionee has for any reason ceased to
provide services as an employee of the Company or Subsidiary of the Company,
except in the case of sick leave, military leave, or any other leave of absence
approved by the Committee, provided that such leave is for a period of not more
than ninety (90) days, or reinstatement upon the expiration of such leave is
guaranteed by contract or statute. The Committee shall have sole discretion to
determine whether Optionee has ceased to provide services and the effective date
on which Optionee ceased to provide services (the “Termination Date”).

 

2



--------------------------------------------------------------------------------

“Disability” means a permanent and total disability within the meaning of
Section 22(e)(3) of the Code (as provided under Section 422(c)(6), or such
applicable successor provision, of the Code), as determined by the Committee.

“Cause” means that Optionee:

(a) shall have been convicted of any felony or a crime involving fraud, theft,
misappropriation, dishonesty or embezzlement;

(b) shall have committed intentional acts that materially impair the goodwill or
business of the Company or any Subsidiary or cause material damage to its
property, goodwill or business; or

(c) shall have failed to perform his material duties to the Company or any
Subsidiary (other than as a result of a short-term disability (i.e., a
disability that does not fall within the previously defined parameters of a
Disability)), or a short term disability or medical emergency involving a member
of the Optionee’s immediate family, or as a result of any Company approved
leave).

4. Manner of Exercise.

a. General. The Option may be exercised only by Optionee (or other proper party
in the event of death or Disability), subject to the conditions of the Plan and
this Agreement, and subject to such other administrative rules as the Committee
deems advisable, by delivering written notice of exercise to the Company at its
principal office. The notice shall state the number of Shares exercised and
shall be accompanied by payment in full of the Option price for all Shares
exercised pursuant to the notice. Any exercise of the Option shall be effective
upon receipt of such notice by the Company together with payment that complies
with the terms of the Plan and this Agreement. The Option may be exercised with
respect to any number or all of the shares as to which it can then be exercised
and, if partially exercised, may be so exercised as to the unexercised shares at
any time and from time to time prior to expiration of the Option as provided in
this Agreement.

b. Form of Payment. Subject to approval by the Committee, payment of the Option
price by Optionee shall be in the form of cash, personal check, certified check,
or where permitted by law and Company policies, and provided that a public
market for the Company’s stock exists: (i) through a “same day sale” commitment
from Optionee and a broker-dealer that is a member of the Financial Industry
Regulatory Authority, Inc. (a “FINRA Dealer”) whereby Optionee irrevocably
elects to exercise the Option and to sell a portion of the Shares so purchased
to pay for the exercise price and whereby the FINRA Dealer irrevocably commits
upon receipt of such Shares to forward the exercise price directly to the
Company; or (ii) through a “margin” commitment from Optionee and a FINRA Dealer
whereby Optionee irrevocably elects to exercise the Option and to pledge the
Shares so purchased to the FINRA Dealer in a margin account as security for a
loan from the FINRA Dealer in the amount of the exercise price, and whereby the
FINRA Dealer irrevocably commits upon receipt of such Shares to forward the
exercise price directly to the Company. Optionee shall be solely responsible for
any income or

 

3



--------------------------------------------------------------------------------

other tax consequences from any payment for Shares with Optionee’s Common Stock
of the Company.

c. Stock Transfer Records. Provided that the notice of exercise and payment are
in form and substance satisfactory to counsel for the Company, as soon as
practicable after the effective exercise of all or any part of the Option,
Optionee shall be recorded on the stock transfer books of the Company as the
owner of the Shares purchased, and the Company shall deliver to Optionee, or to
the FINRA Dealer, as the case may be, one or more duly issued stock certificates
evidencing such ownership. All requisite original issue or transfer documentary
stamp taxes shall be paid by the Company. Optionee shall pay all other costs of
the Company incurred to issue such Shares to such FINRA Dealer.

Shares purchased pursuant to exercise hereunder: (i) may be deposited with a
FINRA Dealer designated by Optionee, in street name, if so provided in such
exercise notice accompanied by all applications and forms reasonably required by
the Committee to effect such deposit, or (ii) may be issued to Optionee and such
other person, as joint owners with the right of survivorship, as is specifically
described in such exercise notice. Optionee shall be solely responsible for any
income or other tax consequences of such a designation of ownership hereunder
(or the severance thereof).

5. Miscellaneous.

a. Employment Rights as Shareholder. This Agreement shall not confer on Optionee
any right with respect to continuance of employment by the Company or any
Subsidiary, nor shall it affect the right of the Company to Terminate such
employment. Optionee shall have no rights as a shareholder with respect to
Shares subject to this Option until such Shares are issued to Optionee upon the
exercise of this Option. No adjustment shall be made for dividends (ordinary or
extra-ordinary, whether in cash, securities or other property), distributions or
other rights for which the record date is prior to the date such shares are
issued, except as provided in Section 12 of the Plan.

b. Securities Law Compliance. The exercise of the Option and the issuance and
transfer of Shares shall be subject to compliance by the Company and Optionee
with all applicable requirements of federal and state securities laws and with
all applicable requirements of any stock exchange on which the Company’s Common
Stock may be listed at the time of such issuance or transfer. The Company shall
not be required to sell or issue any Shares if such issuance would constitute a
violation of any provision of any law or regulation of any governmental
authority.

c. Mergers, Recapitalization, Stock Splits, Etc. The provisions of Sections 14
and 17 of the Plan, as amended effective as of the date hereof, shall govern all
Options in the event of any reorganization, merger, consolidation,
recapitalization, reclassification, change in par value, stock split-up,
combination of shares or dividend payable in capital stock, or other such
transaction described under Sections 14 and 17 of the Plan, and the Company
reserves all discretion provided therein.

 

4



--------------------------------------------------------------------------------

d. Withholding Taxes on Disqualifying Disposition. In the event of a
disqualifying disposition of the Shares acquired through the exercise of this
Option, Optionee hereby agrees to promptly provide the Company written notice of
such disposition, which notice shall be deemed delivered when received by the
Company. Upon notice of a disqualifying disposition, the Company may take such
action as it deems appropriate to insure that, if necessary to comply with all
applicable federal or state income tax laws or regulations, all applicable
federal and state payroll, income or other taxes are withheld from any amounts
payable by the Company to Optionee. If the Company is unable to withhold such
federal and state taxes, for whatever reason, Optionee hereby agrees to pay to
the Company an amount equal to the amount the Company would otherwise be
required to withhold under federal or state law. Optionee may, subject to the
approval and discretion of the Committee or such administrative rules it may
deem advisable, elect to have all or a portion of such tax withholding
obligations satisfied by delivering shares of the Company’s Common Stock having
a fair market value equal to such obligations. For the purpose of this
Section 5(d), a “disqualifying disposition” means a sale or other transfer of
any Shares on or before the later of (i) the date two (2) years after the date
hereof and (ii) the date one (1) year after transfer of such Shares to Optionee
upon exercise of the Option, as more particularly set forth at Section 422(a)(1)
of the Code

e. Nontransferability. The Option may not be transferred in any manner other
than by will or by the laws of descent and distribution and may be exercised
during the lifetime of Participant only by Participant. The terms of the Option
shall be binding upon the executors, administrators, successors and assigns of
Participant.

f. 2006 Equity Incentive Plan. The Option evidenced by this Agreement is granted
pursuant to the Plan, as amended as of the Effective Date, a copy of which Plan
has been made available to Optionee and is hereby incorporated into this
Agreement. This Agreement shall be subject to and in all respects limited and
conditioned as provided in the Plan. The Plan governs this Option and, in the
event of any questions as to the construction of this Agreement or in the event
of a conflict between the Plan and this Agreement, the Plan shall govern, except
as the Plan otherwise provides.

g. Stock Legend. The Committee may require that the certificates for any Shares
purchased by Optionee (or, in the case of death, Optionee’s successors) bear an
appropriate legend to reflect the restrictions of applicable law.

h. Scope of Agreement. This Agreement shall bind and inure to the benefit of the
Company and its successors and assigns and Optionee and any successor or
successors of Optionee permitted by Section 3 or Section 5(e) of this Agreement.

i. Interpretation. The Committee shall have the sole discretion to interpret and
administer the Plan. Any determination made by the Committee with respect to any
Option shall be final and binding on the Company and on all persons having an
interest in the Option granted under this Agreement and the Plan.

j. Entire Option. The Plan, as amended, is incorporated herein by reference.
This Agreement and the Plan constitute the entire agreement and understanding of
the parties

 

5



--------------------------------------------------------------------------------

hereto with respect to the subject matter hereof and supersede all prior
understandings and agreements with respect to such subject matter.

k. Successors and Assigns. The Company may assign any of its rights under the
Option. The Option shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, the Option shall be binding upon Optionee and Optionee’s
heirs, executors, administrators, legal representatives, successors and assigns.

l. Governing Law. The Option shall be governed by and construed in accordance
with the internal laws of the State of Delaware, without regard to that body of
law pertaining to choice of law or conflict of law.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

 

API Nanotronics Corp.   OPTIONEE By:    

 

     

 

  Its:  

 

      [Signature]

 

6